


Exhibit 10.11

 

AMENDMENT No. 10, dated as of January 1, 2008, to AMENDED AND RESTATED
MANAGEMENT AGREEMENT, dated as of January 1, 1999, as amended by Amendment
No. 1, dated as of January 1, 2000, Amendment No. 2, dated as of January 1,
2001, Amendment No. 3, dated as of June 27, 2001, Amendment No. 4, dated as of
January 1, 2002, Amendment No. 5, dated as of January 1, 2003, Amendment No. 6
dated as of January 1, 2004, Amendment No. 7 dated as of January 1, 2005,
Amendment No. 8 dated as of January 1, 2006, and Amendment No. 9 dated as of
January 1, 2007 (as so amended, the “Agreement”), by and among G-I Holdings
Inc., Merick Inc., International Specialty Products Inc. (“ISP”), International
Specialty Holdings LLC (formerly International Specialty Holdings Inc.) (“ISH”),
ISP Investco LLC (“Investco”), ISP Minerals Inc. (“Minerals”), GAF Broadcasting
Company, Inc., Building Materials Corporation of America (“BMCA”), and ISP
Management Company, Inc. (the “Company”), as assignee of ISP Chemco LLC
(formerly ISP Chemco Inc.). Capitalized terms used and not otherwise defined
herein shall have the meanings ascribed to them in the Agreement.

 

WHEREAS, in accordance with Section 7 of the Agreement, the parties desire to
adjust the management fees payable to the Company under the Agreement in order
to properly reflect the costs to the Company of providing services thereunder;

 

NOW, THEREFORE, the parties hereby amend the Agreement as follows:

 

1.             Section 3 of the Agreement is hereby amended, effective as of the
date hereof, to read in its entirety as follows:

 

“In consideration of the Company providing Services hereunder, each of the
parties listed below shall pay to the Company a management fee (the “Management
Fee”) at the following respective rates for the quarter ending March 31, 2008
and for each quarter thereafter for which this Agreement has been extended as
provided in Section 1 of this Agreement:  BMCA (on behalf of itself, its parent
and its subsidiaries) — $1,253,000; ISP - $5,000; ISH - $10,000; Minerals -
$3,127,000 and Investco (on behalf of itself and its subsidiaries) - $950,000. 
The Management Fee shall be payable monthly in arrears.

 

In addition to the Management Fee, a wholly owned subsidiary of BMCA shall pay
to the Company (as successor to both the overlandlord’s and sublandlord’s
interests in the subject real property) rent payments pursuant to and in
accordance with the terms of the Sublease (as amended) between such wholly owned
subsidiary of BMCA and Company, the form of which is attached as Exhibit A
hereto and made a part hereof.

 

In consideration of BMCA providing G-I Services hereunder, G-I Holdings Inc. (on
behalf of itself and its subsidiaries other than BMCA and BMCA’s subsidiaries)
shall pay to BMCA a management fee (the “G-I Management Fee”) at the rate of
$235,000 for the quarter ended March 31, 2007 and for each quarter thereafter
for which this Agreement has been extended as provided in Section 1 of this
Agreement.  The G-I Management Fee shall be payable monthly in arrears.”

 

2.             Exhibit A to the Agreement is hereby amended to substitute
therefore Exhibit A to this Amendment.

 

3.             In all other respects, the Agreement as previously amended shall
remain in full force and effect.

 

4.             This Amendment is subject to the approval of the Board of
Directors of the Company.

 

--------------------------------------------------------------------------------


 

5.             This Amendment may be executed in one or more counterparts, each
of which shall be an original but all of which, taken together, shall constitute
one and the same instrument.  Failure by any one party to execute this Amendment
shall not affect the rights and obligations of any other party signatory hereto.

 

IN WITNESS WHEREOF, the parties have executed this Agreement on the date and
year first above written.

 

G-I HOLDINGS INC.

 

GAF BROADCASTING COMPANY, INC.

 

 

 

By:

 /s/ Louis Feldman

 

By:

 /s/ Robert B. Tafaro

Name:

Louis Feldman

 

Name:

Robert B. Tafaro

Title:

Chief Tax Counsel and Assistant

 

Title:

Chief Executive Officer, President

 

Secretary

 

 

and Secretary

Date:

March 10, 2009

 

Date:

March 27, 2009

 

 

 

 

 

MERICK INC.

 

BUILDING MATERIALS

 

 

CORPORATION OF AMERICA

By:

 /s/ Robert B. Tafaro

 

 

 

Name:

Robert B. Tafaro

 

By:

 /s/ John F. Rebele

Title:

Chief Executive Officer, President and

 

Name:

John F. Rebele

 

Secretary

 

Title:

Senior Vice President,

Date:

March 27, 2009

 

 

Chief Financial Officer and

 

 

 

 

Chief Administrative Officer

 

 

 

Date:

March 27, 2009

INTERNATIONAL SPECIALTY

 

 

 

PRODUCTS INC.

 

ISP MANAGEMENT COMPANY, INC.

 

 

 

 

By:

 /s/ Gregg Kam

 

 

 

Name:

Gregg Kam

 

By:

 /s/ Gregg Kam

Title:

Senior Vice President and

 

Name:

Gregg Kam

 

Chief Financial Officer

 

Title:

Senior Vice President and

Date:

March 19, 2009

 

 

Chief Financial Officer

 

 

 

Date:

March 19, 2009

ISP MINERALS INC.

 

 

 

 

ISP INVESTCO LLC

 

 

By: International Specialty Holdings LLC,

By:

 /s/ Kenneth E. Walton

 

      its sole member

Name:

Kenneth E. Walton

 

 

Title:

President

 

By:

 /s/ Gregg Kam

Date:

March 10, 2009

 

Name:

Gregg Kam

 

 

 

Title:

Senior Vice President and

 

 

 

 

Chief Financial Officer

INTERNATIONAL SPECIALTY

 

Date:

March 19, 2009

HOLDINGS LLC

 

 

 

 

 

 

 

By:

 /s/ Gregg Kam

 

 

 

Name:

Gregg Kam

 

 

 

Title:

Senior Vice President and

 

 

 

 

Chief Financial Officer

 

 

Date:

March 19, 2009

 

 

 

--------------------------------------------------------------------------------
